Title: To George Washington from John Dixon, 5 March 1789
From: Dixon, John
To: Washington, George



Dear Sir
Whitehaven [England] March 5th 1789

As I am perswaded you do not forget your old—I may say sincere Friends—I am (in your exhalted & honorable station) tempted to take the liberty of addressing you—with a view of Introducing to you my Son Joseph Dixon, who will have the honor of handing you this—and who I beg leave to recomend to your kind Protection—as Youth often want such prudent advisers in matters of Business—which calls him over—tho’ I flatter myself it will be soon and easily accomplished—when he will return—and if on that return you should want any thing this place affords—he will esteem it an honor to receive your Commands—which you may rely shall be executed with care & prudence—Some Years ago you instituted a Suit against Mr Savages Securities for his Wifes Settlement—and as by her Will I am a Legatee—should be glad to know If you have recovered the same—If you have may I solicit your paying my £50 to my Son whois receipt shall be a full & ample discharge against him who is with the most profound respect and Esteem. Dear Sir Your faithful obliged and Most Obedt Servt

John Dixon

